Citation Nr: 1139202	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-09 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to May 1969.  He also had subsequent service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 1992 confirmed rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  By a February 1970 rating action, the RO denied the Veteran's initial claim of entitlement to service connection for a bilateral knee disability; after the Veteran was provided notice of his appellate rights, he did not appeal the rating decision.  

2.  In March 1992, the Veteran sought to reopen his claim for service connection for a right knee disability.    

3.  Evidence received since the February 1970 denial, when considered in conjunction with all of the evidence of record, is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a right knee disability.  

4.  The Veteran's induction examination showed that his lower extremities were clinically evaluated as "abnormal" and that he had a history of a right knee injury.    

5.  It is at least as likely as not that the Veteran's pre-existing right knee disability was aggravated by his active service, and that his currently diagnosed right knee disability characterized as degenerative arthritis of the right knee with a total right knee replacement, is associated with the increased severity of the pre-existing right knee disability.   


CONCLUSIONS OF LAW

1.  The February 1970 rating action, which denied the Veteran's initial claim for service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  Evidence received since the unappealed February 1970 rating decision is new and material; the claim of service connection for a right knee disability is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2001).

3.  With application of the doctrine of reasonable doubt, service connection for a right knee disability characterized as degenerative arthritis of the right knee with a total right knee replacement, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In this case, the Board is rendering a decision in favor of the Veteran, reopening the Veteran's claim and granting service connection for a right knee disability, characterized as degenerative arthritis of the right knee with a total right knee replacement.  Therefore, a further discussion of the VCAA duties is unnecessary.


II. Pertinent Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted where the evidence of record establishes that a particular injury or disease resulting in disability, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111. The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).  A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; Wagner, supra.  

The United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).    

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. New and Material Claim

The Veteran's original claim of entitlement to service connection for a bilateral knee disability was denied by the RO in a February 1970 rating action.  According to the RO, it was noted in the Veteran's induction examination report that he had a history of both knees being twisted while wrestling.  In the discharge examination report, it was also noted that the Veteran had a history of knee trouble.  In a December 1969 VA examination report, there were no findings or complaints of knee problems.  Thus, the RO concluded that a bilateral knee condition was not shown by the evidence of record.  The Veteran was provided notice of the decision and of his appellate rights.  He did not file a notice of disagreement.  Therefore, the February 1970 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Notwithstanding the foregoing, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the February 1970 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  The definition of "new and material" evidence was changed, but the current definition applies only to claims filed on or after August 29, 2001.  See 38 C.F.R. § 3.146 (2010); see also 66 Fed. Reg. 45620 (2001).  The Veteran's claim to reopen was filed in March 1992.  Accordingly, the more favorable new and material evidence standard is applicable.

As stated above, the most recent final denial was in a February 1970 rating decision. The evidence of record at the time of the rating decision consisted of the Veteran's DD Form 214's, Armed Forces of the United States Report of Transfer or Discharge, the Veteran's service treatment records, and a December 1969 VA examination report.  

The Veteran's DD Form 214's, Armed Forces of the United States Report of Transfer or Discharge, show that he served in the United States Army from April 1964 to May 1969.  His Military Occupational Specialty (MOS) was as Inf. Ind. Fire Crewman, and his awards and medals included the Purple Heart, the Combat Infantry Badge (CIB), the Bronze Star Medal with "V" Device, the Bronze Star Medal with "V" Device and 1 Oak Leaf Cluster, the Air Medal, the Cross of Gallantry with Silver Star, the Parachute Badge, the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal with Device, among others.  He served "overseas" for 2 years and 13 days, and was attached to the US Army of the Pacific (USARPAC).    

The Veteran's service treatment records show that in March 1964, he underwent an induction examination.  At that time, the Veteran's lower extremities were clinically evaluated as "abnormal."  The examiner noted that both knees were very stable and that there was no pathology.  In a Report of Medical History, dated in April 1964, in response to the question of whether the Veteran had ever had or if he currently had a "trick" or locked knee, the Veteran responded "yes."  He stated that in 1961, while he was in college, he injured his right knee while wrestling.  The Veteran also reported that in January 1964, he twisted his left knee in a ski accident.  With the exception of the Veteran's separation examination report, dated in April 1969, the remaining service treatment records are negative for any complaints or findings of a right or left knee disability.  In the April 1969 separation examination report, the Veteran once again noted that he had a "trick" or locked knee.  He gave a history of his 1961 right knee wrestling injury and his 1964 left knee ski injury.  The Veteran's lower extremities were clinically evaluated as "normal."         

The Veteran's service treatment records include records from his period of time in the Army Reserves.  The records show that in July 1969, it was noted that the Veteran's knees got tired and stiff with prolonged standing.  With respect to his right knee, there was slight laxity.  The records also include a Report of Medical History and a Report of Medical Examination, both dated in June 1973.  In the Report of Medical History, the Veteran indicated that he had a history of a "trick" or locked knee.  The Veteran's lower extremities were clinically evaluated as "normal."  

In May 1969, the Veteran filed his initial claim for service connection for a bilateral knee disability.  At that time, he stated that his pre-existing knee disability was aggravated by his service.   

In December 1969, the Veteran underwent a VA examination.  The examination report is negative for any complaints or findings of a right knee disability.  Joint motions of the Veteran's hips, knees, and ankles were normal.  In addition, reflexes at the knee and ankle were normal.  

Evidence received subsequent to the February 1970 rating action consists of private medical records, dated from June 1988 to October 1991, private medical records from Cape Fear Orthopedic Clinic, dated from December 1991 to February 1992, and from July to August 1993, a private medical letter from M.A.K.,M.D., dated in February 1992, VA Medical Center (VAMC) outpatient treatment records, dated from April 2004 to November 2006, a statement from the Veteran, received in November 2007, a September 2009 VA examination report, records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in April 2006, and hearing testimony.     

Private medical records, dated from June 1988 to October 1991, show that in October 1991, the Veteran sought treatment for bilateral knee problems.  At that time, he gave a history of his college wrestling and skiing knee injuries.  X-rays were taken of his right knee and were reported to show mild degenerative joint disease.      

Private medical records from Cape Fear Orthopedic Clinic, dated from December 1991 to February 1992, show that in December 1991, the Veteran sought treatment for pain and swelling in his right knee for the past four and a half months.  At that time, he stated that he had a wrestling injury and did a lot of parachute jumping in the military dating back to the early 1960's.  The Veteran reported that he had experienced some pain off and on since 1961.  X-rays showed degenerative arthritis, with mild to moderate narrowing of the medial joint space, with sclerosis.  It was recommended that the Veteran undergo surgery.  In January 1992, he underwent an arthroscopic partial lateral meniscectomy and debridement of the right knee.  The pre-operative diagnoses were degenerative joint disease of the right knee and internal derangement of the right knee.  The post-operative diagnosis was torn lateral meniscus with articular defects of the lateral tibial plateau and mixed femoral condyle, with chondromalacia of the patella.     

In a private medical letter from Dr. M.A.K., to the Veteran, dated in February 1992, Dr. K. stated that he was semi-retired from his practice in internal medicine.  In response to the Veteran's request for any records of his treatment, Dr. K. indicated that in the Veteran's office records, there was a notation of a knee injury that occurred in January 1964.  Specifically, it was reported that the Veteran had experienced "bilateral tears, medial meniscus, old and new due to ski injury on January 19, 1964."  The Veteran was told to rest his right knee.        

Additional private medical records from Cape Fear Orthopedic Clinic, dated from July to August 1993, show that in July 1993, the Veteran was hospitalized and underwent a right total knee replacement.  The Veteran had a 33-year history of right knee pain.  The pain was intermittent initially and was usually associated with some injuries that he had in his "younger days."  Over the past three years, he had noticed progressive worsening of his symptoms.  The Veteran was diagnosed with severe degenerative joint disease of the right knee.       

VAMC outpatient treatment records, dated from April 2004 to November 2006, show that in April 2004, the Veteran had x-rays taken of his right knee.  The x-rays were reported to show that the prosthesis of the right knee appeared in good position.  The impression was status post total knee replacement on the right side.  In April 2004, the Veteran underwent an evaluation.  At that time, he stated that while he was stationed in Vietnam, he fell 25 feet off a cliff and hurt his legs.  According to the Veteran, when he was drafted, he had a bad right lower extremity which resulted from a college wrestling accident in 1961.  He later had right knee replacement which had to subsequently be redone.  The assessment was right knee replacement.      

In a letter from the Veteran, received in November 2007, he stated that while he was stationed in Vietnam, he served with the MACV (Military Assistance Command Vietnam) unit.  According to the Veteran, while he was on a mission with the MACV, he was climbing a "rock face free hand" when he accidently lost his grip and fell approximately 15 feet.  The Veteran indicated that he landed on his right leg with his right knee bent to the side.  He reported that he applied pressure to his right knee and used stick braces in order to continue the mission.  After successfully completing the mission, he went back to base and his right knee was examined.  The Veteran stated that he was given crutches and painkillers, and was placed on profile for two weeks.  According to the Veteran, he had problems with his right knee after the injury and eventually, he had to undergo an arthroscopy and two total knee replacements.        

A VA examination was conducted in September 2009.  At that time, the Veteran stated that prior to his induction into the military, his right knee was "tor[n] up" from an accident.  He indicated that no surgery was done and it remained swollen for a long time.  According to the Veteran, he was drafted against the advice from his private physicians.  He noted that during basic training, his right knee hurt and he received treatment and "got by."  The Veteran reported that while he was in Korea, the knee was fine.  However, he noted that in 1965, he was in jump school and his right knee gave out and he had to have it wrapped.  In addition, while on a mission in Vietnam, he was climbing a cliff when he fell 25 to 30 feet.  According to the Veteran, he had to wear a splint on his right knee and use crutches for a couple of weeks.  He indicated that after his discharge, he served in the Reserves and had some minor right knee injuries during that time.  In 1993, he underwent a total right knee replacement.  In 2000, the knee replacement had to be redone.  Following the physical examination, the Veteran was diagnosed with a total right knee replacement.  In regard to the question of whether the Veteran's pre-existing right knee disability was aggravated during service, the examiner stated that she was unable to answer that question without resorting to mere speculation.  According to the examiner, there was insufficient medical evidence to make a determination.  There were "scant" records from the service treatment records, no knee diagnosis at discharge, and then 20 plus years with no medical records.      

In May 2010, the RO received records from the SSA, which included a Disability Determination and Transmittal Report, dated in April 2006.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for osteoarthrosis and allied disorders (primary diagnosis) and mood disorders (secondary diagnosis).

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he stated that he had originally injured his right knee in a college wrestling accident.  He indicated that when he was drafted, he notified the military about his injury.  The Veteran reported that after he was inducted, he re-injured his right knee in basic training and airborne training.  He stated that while he was stationed in Vietnam, he participated in a combat mission at which time he once again re-injured his right knee.  According to the Veteran, he had to scale a cliff and his foot slipped and he fell to the ground.  He indicated that he landed on his right side and his right knee was twisted.  The Veteran reported that his knee was pulled back into place and he continued the mission.  He noted that after that accident, he noticed a different type of right knee symptomatology.  He experienced pain and had a hard time walking and running.  In addition, the right knee would become swollen and it would give out.  He noted that after his discharge, he sought treatment for his right knee.  Eventually, he had to have a total right knee replacement.         

The Board has reviewed the evidence received since the February 1970 rating action and has determined that the private medical records, dated from June 1988 to October 1991,the private medical records from Cape Fear Orthopedic Clinic, dated from December 1991 to February 1992, and from July to August 1993, the VAMC outpatient treatment records, dated from April 2004 to November 2006, and the Veteran's November 2007 letter and his hearing testimony, are all "new and material."  The aforementioned evidence is "new" in that it is was not of record at the time of the last final disallowance of the claim and is not merely redundant of other evidence that was.  In addition, the evidence is probative of the issues at hand, which is whether the Veteran has a current right knee disability and whether his pre-existing right knee disability was aggravated during his period of service.  In the February 1970 rating action, one basis for denial of the claim was that there was no current disability, i.e., no current evidence of a right or left knee disability.  Upon a review of the aforementioned evidence, it shows that in October 1991, the Veteran was diagnosed with degenerative joint disease of the right knee.  The evidence also reflects that in January 1992, the Veteran underwent arthroscopic surgery for his degenerative arthritis of the right knee.  In addition, in July 1993, he underwent a total right knee replacement.  Thus, at present, he has a right knee disability characterized as degenerative arthritis of the right knee with a total right knee replacement.  This evidence was not previously of record and tends to support the Veteran's claim in a manner not previously shown.  

The Board also notes that at the time of the February 1970 rating action, the Veteran's contention was that his pre-existing bilateral knee disability was aggravated during his period of service.  However, at that time, he did not provide any information regarding specific in-service knee injuries.  Upon a review of the Veteran's November 2007 letter and his hearing testimony, he provided specific details of in-service right knee injuries.  For example, he reported that during a mission in Vietnam, he fell from a cliff and landed on his right side, injuring his right knee.  He noted that after that injury, his right knee symptomatology worsened.  This evidence was not previously of record and tends to support the Veteran's claim in a manner not previously shown.  Accordingly, in light of the above, the claim is reopened.        


IV. Service Connection Claim

In view of the Board's decision above, the Veteran's claim for service connection for a right knee disability must be adjudicated on a de novo basis without regard to the finality of the February 1970 rating decision.      

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Applying the legal criteria above, the Board notes that, at the Veteran's induction examination in March 1964, his lower extremities were clinically evaluated as "abnormal."  In a Report of Medical History, dated in April 1964, it was noted that the Veteran had a history of injuring his right knee while wrestling in college.  Thus, although examination of the Veteran's right knee showed that it was stable with no pathology, given that his lower extremities were clinically evaluated as "abnormal," and a history of a right knee injury was provided, the Board finds that a right knee disability was "noted" when the Veteran entered active duty, and the presumption of soundness does not apply.    

In this case, the Veteran contends that his pre-existing right knee disability was aggravated during his period of service.  Specifically, he maintains that due to repeated trauma from basic training, parachute jumping, and a right knee injury that occurred during a combat mission in Vietnam, his right knee disability chronically worsened while he was in the military.  Due to the aggravation of his pre-existing right knee disability, he experienced increased pain in his knee, and he had a hard time walking and running.  The right knee also started to swell and give out.  According to the Veteran, he continued to experience these increased symptoms after his discharge and eventually, he was diagnosed with degenerative arthritis in his right knee and had to undergo a total right knee replacement.  

The Board recognizes that the Veteran's service treatment records are negative for any evidence of an injury to the Veteran's right knee.  Nevertheless, the Board observes that the evidence of record shows that the Veteran engaged in combat.  As stated above, under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  To the extent that the Veteran re-injured his right knee when he fell from a cliff on a combat mission in Vietnam, and that he sustained repeated trauma to his right knee from parachute jumping, the Board accepts the Veteran's allegations as true and consistent with the circumstances of his service.  Therefore, even though the Veteran's service treatment records are negative for any complaints or findings of a right knee injury, the Board will accept as true that he re-injured his right knee when he fell from a cliff and also from parachute jumping.  The Board also accepts as true that subsequent to the Veteran's fall from a cliff where he re-injured his right knee, he developed chronic right knee pain, and that he continued to experience the pain after his discharge.  In this regard, the Veteran is competent to report what comes to him through his senses, which would include experiencing right knee pain during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469.  

In this case, the Board recognizes that although the Veteran's lower extremities were clinically evaluated as "abnormal" upon his March 1964 induction examination, when he underwent his separation examination in April 1969, his lower extremities were clinically evaluated as "normal."  This evidence opposes, rather than supports, the Veteran's contention that his pre-existing right knee disability was aggravated during his period of service.  However, given that the Board accepts as true that the Veteran re-injured his right knee when he fell from a cliff on a combat mission in Vietnam, and that he sustained repeated trauma to his right knee from parachute jumping, the Board finds that the Veteran's testimony that his right knee disability chronically worsened while he was in the military due to the aforementioned in-service injuries, to be competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, in light of the Veteran's testimony that due to the aggravation of his pre-existing right knee disability, he experienced increased pain in his knee and had a hard time walking and running, the Board finds that it is plausible that he eventually developed degenerative arthritis and had to undergo a total right knee replacement.  At the very least, the evidence is in relative equipoise as to whether the Veteran's pre-existing right knee disability was aggravated by his active service, and whether his currently diagnosed right knee disability characterized as degenerative arthritis of the right knee with a total right knee replacement, is associated with the increased severity of the pre-existing right knee disability.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for a right knee disability characterized as degenerative arthritis of the right knee with a total right knee replacement, on the basis of aggravation.  38 U.S.C.A. § 5107.            





ORDER

Entitlement to service connection for a right knee disability characterized as degenerative arthritis of the right knee with a total right knee replacement, is granted.     



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


